
	
		II
		111th CONGRESS
		2d Session
		S. 3895
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Dodd (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect students from inappropriate
		  seclusion and physical restraint, and for other purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Keeping All Students Safe
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					TITLE I—Prevention of seclusion and physical restraint in
				schools
					Sec. 101. Definitions.
					Sec. 102. Minimum standards; rule of construction.
					Sec. 103. State plan and data collection requirements and
				enforcement.
					Sec. 104. Grant authority.
					Sec. 105. National evaluation.
					Sec. 106. Head Start programs.
					Sec. 107. Rule of authority.
					Sec. 108. Limitation of authority.
					Sec. 109. Authorization of appropriations.
					TITLE II—Amendments to education laws
					Sec. 201. Elementary and Secondary Education Act of
				1965.
					Sec. 202. Higher Education Act of 1965.
				
			2.FindingsCongress finds the following:
			(1)Seclusion and
			 physical restraint have resulted in serious bodily injury, psychological
			 trauma, and death to children in schools. National research shows children have
			 been subjected to inappropriate seclusion and physical restraint in schools as
			 a means of discipline, to force compliance, or as a substitute for appropriate
			 educational support.
			(2)Despite the widely
			 recognized risks of seclusion and physical restraint, a substantial disparity
			 exists between States and localities with regard to the protection and
			 oversight of the rights of children to a safe learning environment.
			(3)Children are protected from inappropriate
			 physical restraint and seclusion in other settings, such as hospitals, health
			 facilities, and non-medical community-based facilities. Similar protections are
			 needed in schools, yet such protections must acknowledge the differences of the
			 school environment.
			(4)Research confirms that—
				(A)seclusion and physical restraint are not
			 therapeutic; and
				(B)these practices are not effective means to
			 calm or teach children and may have an opposite effect while simultaneously
			 decreasing a child’s ability to learn.
				(5)Children are
			 subjected to seclusion and physical restraint at higher rates than adults and
			 are at greater risk of injury. Physical restraint that restricts air flow to
			 the lungs, as well as seclusion in the absence of continuous face-to-face
			 monitoring, has resulted in the deaths of children in schools.
			(6)Behavioral
			 interventions for children must promote the right of all children to be treated
			 with dignity. All children have the right to be free from abuse, any aversive
			 behavioral intervention that compromises health and safety, and any physical
			 restraint or seclusion imposed for purposes of discipline or
			 convenience.
			(7)Safe and effective
			 evidence-based strategies are available to support children who display
			 challenging behaviors in school settings. Staff training focused on the dangers
			 of seclusion and physical restraint, as well as training in evidence-based
			 positive behavioral interventions and supports, de-escalation techniques, and
			 seclusion and physical restraint prevention can reduce injury, trauma, and
			 death.
			(8)School personnel have the right to work in
			 a safe environment and should be provided training and support to prevent
			 injury and trauma to themselves and others.
			(9)The effective
			 implementation of school-wide positive behavioral interventions and supports is
			 linked to greater academic achievement, significantly fewer disciplinary
			 problems, increased instruction time, and staff perception of a safer teaching
			 environment.
			(10)Perspectives of
			 parents and relevant community and advocacy organizations, including those run
			 by individuals with disabilities, are important when developing and
			 implementing strategies, policies, and procedures to prevent or reduce
			 seclusion and physical restraint in schools.
			3.PurposesThe purposes of this Act are to—
			(1)prevent and
			 reduce the use of seclusion and physical restraint in schools;
			(2)ensure the safety of all students and
			 personnel in schools and promote a positive school culture and climate;
			(3)protect students
			 from—
				(A)abuse;
				(B)any aversive
			 behavioral intervention that compromises health and safety; and
				(C)any physical
			 restraint or seclusion imposed for purposes of discipline or
			 convenience;
				(4)ensure that
			 seclusion and physical restraint are imposed in school only when a student’s
			 behavior poses an imminent danger of serious bodily injury to the student,
			 school personnel, or others; and
			(5)assist States,
			 local educational agencies, and schools in—
				(A)establishing
			 policies and procedures to keep all students, including students with the most
			 complex and intensive behavioral needs, and school personnel safe;
				(B)providing school
			 personnel with the necessary tools, training, and support to ensure the safety
			 of all students and all school personnel;
				(C)collecting and
			 analyzing data on seclusion and physical restraint in schools;
				(D)implementing
			 systemic approaches to school-wide positive behavioral interventions and
			 supports; and
				(E)identifying and
			 implementing effective evidence-based models to prevent and reduce seclusion
			 and physical restraint in schools.
				IPrevention of
			 seclusion and physical restraint in schools
			101.DefinitionsIn this Act:
				(1)ESEA
			 definitionsThe terms educational service agency,
			 elementary school, local educational agency,
			 parent, secondary school, and State have
			 the meanings given such terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(2)Applicable
			 programThe term applicable program has the meaning
			 given the term in section 400(c) of the General Education Provisions Act (20
			 U.S.C. 1221(c)).
				(3)Chemical
			 restraintThe term
			 chemical restraint means a drug or medication used on a student to
			 control behavior or restrict freedom of movement that is not—
					(A)prescribed by a licensed physician or other
			 qualified health professional acting under the scope of the professional’s
			 authority under State law for standard treatment of the student’s medical or
			 psychiatric condition; or
					(B)administered as prescribed by the licensed
			 physician or other qualified health professional acting under the scope of the
			 professional’s authority under State law.
					(4)Free
			 appropriate public educationThe term free appropriate
			 public education has the meaning given the term in section 602 of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1401).
				(5)Mechanical
			 restraintThe term mechanical restraint means the
			 use of devices as a means of restricting a student’s freedom of
			 movement.
				(6)Positive
			 behavioral interventions and supportsThe term positive
			 behavioral interventions and supports means a systematic approach to
			 embed evidence-based practices and data-driven decisionmaking to improve school
			 climate and culture, including a range of systemic and individualized
			 strategies to reinforce desired behaviors and diminish reoccurrence of problem
			 behaviors, in order to achieve improved academic and social outcomes and
			 increase learning for all students, including those with the most complex and
			 intensive behavioral needs.
				(7)Protection and
			 advocacy system
					(A)In
			 generalThe term protection and advocacy system
			 means a protection and advocacy system authorized under a covered
			 provision.
					(B)Covered
			 provisionIn this paragraph, the term covered
			 provision means subtitle C of title I of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.).
					(8)Physical
			 escortThe term physical escort means the temporary
			 touching or holding of the hand, wrist, arm, shoulder, or back for the purpose
			 of inducing a student who is acting out to walk to a safe location.
				(9)Physical
			 restraintThe term physical restraint means a
			 personal restriction that immobilizes or reduces the ability of an individual
			 to move the individual’s arms, legs, body, or head freely. Such term does not
			 include a physical escort.
				(10)SchoolThe term school means an
			 entity that—
					(A)(i)is—
							(I)a public day or residential elementary
			 school or secondary school; or
							(II)an
			 early childhood program that is under the jurisdiction of a public school,
			 educational service agency, or other public educational institution or program;
			 and receives, or serves students who receive, support in any form from any
			 program supported in whole or in part with funds appropriated to the Department
			 of Education;
							(B)is a private day
			 or residential elementary school or secondary school that receives or serves a
			 student who has been placed or referred to such school by, or whose education
			 at such school is paid for by, a State or local educational agency under
			 paragraph (B) or (C) of section 612(a)(10) of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1412(a)(10)(B), (C)), in order to provide the student
			 with a free appropriate public education; or
					(C)is a school
			 funded or operated by the Department of the Interior.
					(11)School
			 personnelThe term school personnel means school
			 personnel and school resource officers, as such terms are defined in section
			 4151 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7161),
			 who are employed in a school.
				(12)SeclusionThe
			 term seclusion means a behavior control technique involving the
			 involuntary confinement of a student alone in a room, or other area, from which
			 the student is physically prevented from leaving. Such term does not include a
			 time out.
				(13)SecretaryThe
			 term Secretary means the Secretary of Education.
				(14)Serious bodily
			 injuryThe term serious bodily injury has the
			 meaning given the term in section 1365(h) of title 18, United States
			 Code.
				(15)State-approved
			 training programThe term State-approved training
			 program means a training program approved by a State that, at a minimum,
			 provides—
					(A)training in
			 evidence-based techniques shown to be effective in the prevention of seclusion
			 and physical restraint;
					(B)training in
			 evidence-based techniques shown to be effective in keeping both school
			 personnel and students safe when imposing physical restraint or
			 seclusion;
					(C)evidence-based
			 skills training that is related to positive behavioral interventions and
			 supports, conflict prevention, functional behavior assessments, de-escalation,
			 and conflict management;
					(D)training in first
			 aid and car­dio­pul­mo­nary resuscitation;
					(E)information
			 describing State policies and procedures that meet the minimum standards
			 established by regulations promulgated pursuant to section 102(a); and
					(F)certification for
			 school personnel in the techniques and skills described in subparagraphs (A)
			 through (D), which shall be required to be renewed on a periodic basis.
					(16)State
			 educational agencyThe term State educational agency
			 means a State educational agency, as defined in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801), that receives support in
			 any form from an applicable program.
				(17)StudentThe
			 term student means a student—
					(A)who is enrolled in
			 a school described in subparagraph (A) or (C) of paragraph (10); or
					(B)who is enrolled
			 in a private school described in paragraph (10)(B) and who is receiving a free
			 appropriate public education at the school, under subparagraph (B) or (C) of
			 section 612(a)(10) of the Individuals with Disabilities Education Act (20
			 U.S.C. 1412(a)(10)(B), (C)).
					(18)Time
			 outThe term time out means a behavior management
			 technique that is part of an approved treatment program and may involve the
			 separation of the student from the group, in a non-locked setting, for the
			 purpose of calming. Time out is not seclusion.
				102.Minimum
			 standards; rule of construction
				(a)Minimum
			 standardsNot later than 1 year after the date of enactment of
			 this Act, in order to protect each student from any aversive behavioral
			 intervention that compromises student health and safety or any physical
			 restraint or seclusion imposed for purposes of discipline or convenience or in
			 a manner otherwise inconsistent with this Act, the Secretary shall promulgate
			 regulations establishing the following minimum standards:
					(1)School personnel
			 shall be prohibited from imposing on any student the following:
						(A)Mechanical
			 restraint.
						(B)Chemical
			 restraint.
						(C)Physical restraint
			 or physical escort that restricts breathing.
						(D)Aversive
			 behavioral intervention that compromises health and safety.
						(2)School personnel
			 shall be prohibited from imposing physical restraint or seclusion on a student
			 unless—
						(A)the student’s
			 behavior poses an imminent danger of serious bodily injury to the student,
			 school personnel, or others; and
						(B)less restrictive
			 interventions would be ineffective in stopping such imminent danger of serious
			 bodily injury.
						(3)In the event physical restraint or
			 seclusion is imposed upon a student, such physical restraint or seclusion
			 shall—
						(A)end upon the
			 cessation of the conditions described in
			 paragraph (2);
						(B)be imposed by
			 school personnel who—
							(i)continuously
			 monitor the student face-to-face; or
							(ii)if school
			 personnel safety would be significantly compromised by such face-to-face
			 monitoring, are in continuous direct visual contact with the student;
			 and
							(C)be imposed
			 by—
							(i)school personnel
			 trained and certified by a State-approved training program; or
							(ii)other school personnel in the case of a
			 rare and clearly unavoidable emergency circumstance when school personnel
			 trained and certified as described in
			 clause (i) are
			 not immediately available due to the unforeseeable nature of the emergency
			 circumstance.
							(4)Each State, in
			 consultation with local educational agencies and private schools, shall ensure
			 that a sufficient number of school personnel are trained and certified by a
			 State-approved training program to meet the needs of the specific student
			 population in each school.
					(5)The use of
			 physical restraint or seclusion shall not be written into a student’s education
			 plan, individual safety plan, behavioral plan, or individualized education
			 program (as defined in section 614(d) of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1414(d))) unless all of the following conditions
			 apply:
						(A)The use of
			 physical restraint and seclusion complies with the minimum standards of this
			 section and any other applicable State law (including regulations) regarding
			 physical restraint or seclusion, to the extent State law (including
			 regulations) provide additional protection for students.
						(B)The student has a
			 documented history showing a series of behaviors in the preceding 2 years that
			 has created an imminent danger of serious bodily injury in school.
						(C)A comprehensive,
			 data-driven functional behavior assessment has been conducted, and a behavioral
			 intervention plan implemented, by a qualified team of professionals.
						(6)After the
			 imposition of physical restraint or seclusion upon a student, all school
			 personnel involved in the physical restraint or seclusion and appropriate
			 supervisory and administrative staff shall participate in a debriefing session.
			 The debriefing session shall occur not later than 5 school days following the
			 imposition of physical restraint or seclusion, unless the debriefing session is
			 delayed, at the request of a student’s parent so that the parent can also
			 attend. The debriefing session shall include—
						(A)documentation of
			 circumstances leading to use of physical restraint or seclusion;
						(B)planning to
			 prevent and reduce reoccurrence of the use of physical restraint or seclusion;
			 and
						(C)a plan to have a
			 qualified team of professionals conduct, review, or revise a functional
			 behavioral assessment.
						(7)Each local educational agency shall
			 establish procedures to be followed after each incident in a school involving
			 the imposition of physical restraint or seclusion upon a student,
			 including—
						(A)procedures to
			 provide to the parent of the student, with respect to each such
			 incident—
							(i)a
			 documented, reasonable attempt to provide immediate verbal or electronic
			 communication on the same day as each such incident;
							(ii)within 24 hours
			 of each such incident, written notification; and
							(iii)advance notice
			 of the debriefing session described in paragraph (6) that will be held
			 regarding such incident and an opportunity to attend the debriefing session or
			 request that the debriefing session be rescheduled so that the parent may
			 attend; and
							(B)in a case in
			 which serious bodily injury or death of a student of the school occurs from the
			 use of seclusion or physical restraint, procedures to notify, in writing,
			 within 24 hours after such injury or death occurs—
							(i)the
			 State educational agency and local educational agency;
							(ii)a protection and
			 advocacy system, in the case of a student who is eligible for protection and
			 advocacy services through that system; and
							(iii)if appropriate,
			 law enforcement officials.
							(b)Secretary of
			 the interiorThe Secretary of the Interior shall ensure that
			 schools operated or funded by the Department of the Interior comply with the
			 regulations promulgated by the Secretary under subsection (a).
				(c)Rule of
			 construction regarding certain practicesNothing in this section
			 shall be construed to authorize the Secretary to promulgate regulations
			 prohibiting the use of—
					(1)time out;
					(2)devices
			 implemented by a trained school personnel, or utilized by a student, for the
			 specific and approved therapeutic or safety purposes for which such devices
			 were designed, and, if applicable, prescribed, including—
						(A)restraints for
			 medical immobilization;
						(B)adaptive devices
			 or mechanical supports used to achieve proper body position, balance, or
			 alignment to allow greater freedom of mobility than would be possible without
			 the use of such a mechanical support; or
						(C)vehicle safety
			 restraints when used as intended during the transport of a student in a moving
			 vehicle; and
						(3)handcuffs by
			 school resource officers (as such term is defined in section 4151 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7161))—
						(A)(i)in the case where a
			 student’s behavior poses an imminent danger of serious bodily injury to the
			 student, school personnel, or others; or
							(ii)in the lawful exercise of law
			 enforcement duties; and
							(B)if less
			 restrictive interventions would be ineffective.
						(d)Interaction
			 with minimum standards and State law (including regulations)
					(1)In
			 generalAny education plan, individual safety plan, behavioral
			 plan, or individualized education program (as defined in section 614(d) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1414(d))) for a student
			 in a State shall conform to the minimum standards described in subsection (a)
			 and with State law (including regulations) regarding physical restraint or
			 seclusion, to the extent State law (including regulations) provide additional
			 protection for students.
					(2)Individualized
			 education programsWith respect to a student attending a school
			 served by a State educational agency, the requirements under subsection (a)(5)
			 shall be treated, for all purposes under the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.), as if such requirements were included
			 in section 614(d) of such Act (20 U.S.C. 1414(d)), notwithstanding any other
			 provision of law.
					103.State plan and
			 data collection requirements and enforcement
				(a)State
			 plan
					(1)Submission of
			 plansNot later than 2 years after the Secretary promulgates
			 regulations pursuant to section 102(a), and every 3 years thereafter, each
			 State educational agency shall submit to the Secretary, and make available to
			 the general public, a State plan that provides—
						(A)assurances to the
			 Secretary that the State has in effect—
							(i)State policies
			 and procedures that meet the minimum standards, including the standards with
			 respect to State-approved training programs, established by the regulations
			 prescribed by the Secretary pursuant to section 102(a); and
							(ii)a
			 State mechanism to effectively monitor and enforce the minimum
			 standards;
							(B)a description of
			 the State policies and procedures described in subparagraph (A)(i); and
						(C)a description of
			 the plans to ensure school personnel and parents, including private school
			 personnel and parents, are aware of the State policies and procedures.
						(2)Updated
			 plansEach State educational agency shall submit a new State plan
			 to the Secretary each time the State educational agency updates or makes a
			 material change in the State plan.
					(b)Reporting
					(1)Reporting
			 requirementsNot later than 2 years after the date the Secretary
			 promulgates regulations pursuant to section 102(a), and each year thereafter,
			 each State educational agency shall (in compliance with the requirements of
			 section 444 of the General Education Provisions Act (commonly known as the
			 Family Educational Rights and Privacy Act of 1974) (20 U.S.C.
			 1232g)) prepare and submit to the Secretary, and make available to the public,
			 a report with respect to each local educational agency, and each school not
			 under the jurisdiction of a local educational agency, located in the same State
			 as such State educational agency that includes the information described in
			 paragraph (2).
					(2)Information
			 requirements
						(A)General
			 information requirementsThe report described in paragraph (1)
			 shall include information on—
							(i)the
			 total number of incidents in the preceding full academic year in which physical
			 restraint was imposed upon a student; and
							(ii)the total number of incidents in the
			 preceding full academic year in which seclusion was imposed upon a
			 student.
							(B)Disaggregation
							(i)General
			 disaggregation requirementsThe information described in
			 subparagraph (A) shall be disaggregated by—
								(I)the total number
			 of incidents in which physical restraint or seclusion was imposed upon a
			 student—
									(aa)that
			 resulted in serious bodily injury to a student;
									(bb)that resulted in
			 serious bodily injury to school personnel;
									(cc)that
			 resulted in the death of a student;
									(dd)in
			 which the school personnel imposing physical restraint or seclusion were not
			 trained and certified as described in section 102(a)(3)(C)(i); and
									(ee)in a
			 way that did not meet the minimum standards established by the regulations
			 prescribed by the Secretary pursuant to section 102(a); and
									(II)the demographic
			 characteristics of all students upon whom physical restraint or seclusion was
			 imposed, including—
									(aa)the
			 categories described in section 1111(h)(1)(C)(i) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i));
									(bb)age;
			 and
									(cc)disability
			 status, which has the meaning given the term individual with a
			 disability in paragraph (20) (except for subparagraph (A)) of section 7
			 of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)).
									(ii)Unduplicated
			 count; exceptionThe
			 disaggregation required under clause (i) shall—
								(I)be carried out in
			 a manner to ensure an unduplicated count of the—
									(aa)total
			 number of incidents in the preceding full-academic year in which physical
			 restraint was imposed upon a student; and
									(bb)total
			 number of incidents in the preceding full-academic year in which seclusion was
			 imposed upon a student; and
									(II)not be required in a case in which the
			 number of students in a category would reveal personally identifiable
			 information about an individual student.
								(c)Enforcement
					(1)In
			 general
						(A)Use of
			 remediesIf a State educational agency fails to comply with
			 subsection (a) or
			 (b), the Secretary
			 shall—
							(i)require the State
			 educational agency to submit and implement, not later than 1 year after the
			 State’s failure to comply, a corrective plan of action, which may include
			 redirection of funds received under an applicable program after the date of
			 enactment of this Act;
							(ii)withhold from the
			 State educational agency, in whole or in part, further payments under an
			 applicable program in accordance with section 455 of the General Education
			 Provisions Act (20 U.S.C. 1234d); or
							(iii)issue a complaint to compel compliance of
			 the State educational agency through a cease and desist order, in the same
			 manner the Secretary is authorized to take such action under section 456 of the
			 General Education Provisions Act (20 U.S.C. 1234e).
							(B)Cessation of
			 withholding of fundsWhenever
			 the Secretary determines (whether by certification or other appropriate
			 evidence) that a State educational agency that is subject to the withholding of
			 payments under subparagraph (A)(ii) has cured the failure providing the basis
			 for the withholding of payments, the Secretary shall cease the withholding of
			 payments with respect to the State educational agency under such
			 subparagraph.
						(2)Rule of
			 constructionNothing in this
			 subsection shall be construed to limit the Secretary’s authority under the
			 General Education Provisions Act (20 U.S.C. 1221 et seq.).
					104.Grant
			 authority
				(a)In
			 generalFrom the amount
			 appropriated under
			 section 109, the Secretary may award grants
			 to State educational agencies to assist the State educational agencies
			 in—
					(1)establishing,
			 implementing, and enforcing the policies and procedures to meet the minimum
			 standards required by regulations prescribed by the Secretary pursuant to
			 section 102(a);
					(2)improving State
			 and local capacity to collect and analyze data related to physical restraint
			 and seclusion; and
					(3)improving school
			 climate and culture by implementing school-wide positive behavioral
			 interventions and supports.
					(b)Duration of
			 grantA grant under this section shall be awarded to a State
			 educational agency for a 3-year period.
				(c)ApplicationEach
			 State educational agency desiring a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and accompanied by
			 such information as the Secretary may require, including information on how the
			 State educational agency will target resources to schools and local educational
			 agencies in need of assistance related to preventing and reducing physical
			 restraint and seclusion.
				(d)Authority To
			 make subgrants
					(1)In
			 generalA State educational agency receiving a grant under this
			 section may carry out the activities described in subsections (f) and (g), as
			 required under the grant, by awarding subgrants, on a competitive basis, to
			 local educational agencies.
					(2)ApplicationA
			 local educational agency desiring to receive a subgrant under paragraph (1)
			 shall submit an application to the applicable State educational agency at such
			 time, in such manner, and containing such information as the State educational
			 agency may require.
					(e)Private school
			 participation
					(1)In
			 generalA local educational agency receiving a subgrant under
			 this section shall, after timely and meaningful consultation with appropriate
			 private school officials in the school district served by the local educational
			 agency, ensure that private school personnel can participate, on an equitable
			 basis, in activities supported by subgrant funds.
					(2)Public control
			 of fundsThe control of funds provided under this section, and
			 title to materials, equipment, and property purchased with such funds, shall be
			 in a public agency, and a public agency shall administer such funds, materials,
			 equipment, and property.
					(f)Required
			 activitiesA State
			 educational agency receiving a grant under this section shall use such grant
			 funds to carry out all of the following:
					(1)Researching,
			 developing, implementing, and evaluating strategies, policies, and procedures
			 to prevent and reduce seclusion and physical restraint in schools consistent
			 with the minimum standards required by regulations prescribed by the Secretary
			 pursuant to
			 section 102(a).
					(2)Providing professional development,
			 training, and certification for school personnel to meet such standards.
					(3)Carrying out the reporting requirements
			 under
			 section 103(b) and analyzing the information
			 included in a report prepared under such section to identify student, school
			 personnel, and school needs related to use of physical restraint and
			 seclusion.
					(4)Developing and implementing high-quality
			 professional development and training programs to implement evidence-based
			 systematic approaches to school-wide positive behavioral interventions and
			 supports, including improving coaching, facilitation, and training capacity for
			 administrators, teachers, specialized instructional support personnel,
			 paraprofessionals, and other staff.
					(5)Providing
			 technical assistance to develop and implement evidence-based systematic
			 approaches to school-wide positive behavioral interventions and supports,
			 including technical assistance for data-driven decisionmaking related to
			 behavioral supports and interventions in the classroom.
					(g)Authorized
			 activitiesA State
			 educational agency receiving a grant under this section may use such grant
			 funds for one or more of the following:
					(1)Researching,
			 evaluating, and disseminating high-quality evidence-based programs and
			 activities that implement school-wide positive behavioral interventions and
			 supports with fidelity.
					(2)Supporting other
			 local positive behavioral intervention and support implementation activities
			 consistent with this subsection, including functional behavioral
			 assessments.
					(h)Evaluation and
			 reportEach State educational
			 agency receiving a grant under this section shall, at the end of the grant
			 period—
					(1)evaluate the
			 State’s progress toward the reduction and elimination of seclusion and physical
			 restraint in the schools located in the State, consistent with the minimum
			 standards required by regulations prescribed by the Secretary pursuant to
			 section 102(a); and
					(2)submit to the
			 Secretary a report on such progress.
					(i)Department of
			 the interiorFrom the amount appropriated under section 109, the
			 Secretary of Education may allocate funds to the Secretary of the Interior for
			 activities under this section with respect to schools operated or funded by the
			 Department of the Interior, under such terms as the Secretary of Education may
			 prescribe.
				105.National
			 evaluation
				(a)National
			 evaluationThe Secretary shall carry out a national evaluation to
			 determine the effectiveness of this Act, which shall include—
					(1)analyzing data
			 related to seclusion and physical restraint in schools;
					(2)analyzing the
			 effectiveness of Federal, State, and local efforts to reduce the number of
			 seclusion and physical restraint incidents in schools;
					(3)identifying the
			 types of programs and services that have demonstrated the greatest
			 effectiveness in preventing and reducing the number of physical restraint and
			 seclusion incidents in schools; and
					(4)identifying
			 personnel training models with demonstrated success in preventing and reducing
			 the number of seclusion and physical restraint incidents in schools, including
			 models that emphasize positive behavioral interventions and supports and
			 de-escalation techniques over physical intervention.
					(b)ReportThe
			 Secretary shall submit to the Committee on Education and Labor of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate—
					(1)an interim report
			 that summarizes the preliminary findings of the evaluation described in
			 subsection (a) not later than 3 years
			 after the date of enactment of this Act; and
					(2)a
			 final report of the findings of the evaluation not later than 5 years after the
			 date of the enactment of this Act.
					106.Head Start
			 programs
				(a)RegulationsThe Secretary of Health and Human Services,
			 in consultation with the Secretary of Education, shall promulgate regulations
			 with respect to Head Start agencies administering Head Start programs under the
			 Head Start Act (42 U.S.C. 9801 et seq.) that establish requirements consistent
			 with—
					(1)the requirements established by regulations
			 promulgated pursuant to section 102(a); and
					(2)the reporting and
			 enforcement requirements described in subsections (b) and (c) of section
			 103.
					(b)Grant
			 authorityFrom the amount
			 appropriated under section 109,
			 the Secretary of Education may allocate funds to the Secretary of Health and
			 Human Services to assist the Head Start agencies in establishing, implementing,
			 and enforcing policies and procedures to meet the requirements established by
			 regulations promulgated pursuant to subsection (a).
				107.Rule of
			 authority
				(a)In
			 generalNothing in this Act
			 shall be construed to restrict or limit, or allow the Secretary to restrict or
			 limit, any other rights or remedies otherwise available to students or the
			 families of students under Federal or State law (including regulations).
				(b)Applicability
					(1)Private
			 schoolsNothing in this Act shall be construed to affect any
			 private school that does not receive, or does not serve, any student who
			 receives a free appropriate public education at such school under subparagraph
			 (B) or (C) of section 612(a)(10) of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1412(a)(10)(B), (C)).
					(2)Home
			 schoolsNothing in this Act shall be construed to affect a home
			 school, whether or not a home school is treated as a private school or home
			 school under State law (including regulations), nor shall a parent who is
			 schooling a child at home be considered or classified as school personnel for
			 purposes of this Act.
					(c)Protection and
			 Advocacy SystemsNothing in this Act shall be construed to limit
			 or expand the rights or authority of a protection and advocacy system, provided
			 under a covered provision as defined in section 101(7), to investigate,
			 monitor, and enforce protections for students who are eligible for protection
			 and advocacy services under such covered provision.
				108.Limitation of
			 authorityNothing in this Act
			 shall be construed to restrict or limit, or allow the Secretary to restrict or
			 limit, any other rights or remedies otherwise available to students or parents
			 under Federal or State law (including regulations).
			109.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2011 and each of the 4 succeeding fiscal
			 years.
			IIAmendments to
			 education laws
			201.Elementary and
			 Secondary Education Act of 1965
				(a)State plans and
			 State reportsSection 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (13), by striking and after the semicolon;
						(B)in paragraph
			 (14), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(15)the State
				educational agency will—
									(A)assist local
				educational agencies in implementing positive behavioral interventions and
				supports in schools in the local educational agency on a whole-school
				basis;
									(B)provide technical
				assistance and training to local educational agencies to improve positive
				behavioral interventions and supports and to coordinate such interventions and
				supports with similar activities under the Individuals with Disabilities
				Education Act; and
									(C)evaluate the
				effects of providing positive behavioral interventions and
				supports.
									;
				and
						(2)in subsection
			 (h)(1)(C)—
						(A)in clause (vii),
			 by striking and after the semicolon;
						(B)in clause (viii),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(ix)the number of
				local educational agencies that implement positive behavioral interventions and
				supports.
								.
						(b)Local
			 educational agency plansSection 1112(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended—
					(1)in subparagraph
			 (P), by striking and after the semicolon;
					(2)in subparagraph
			 (Q), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(R)a description of
				the actions the local educational agency will take to provide positive
				behavioral interventions and supports and to coordinate such interventions and
				supports with similar activities under the Individuals with Disabilities
				Education
				Act.
							.
					(c)School-Wide
			 programsSection 1114(b)(1)(B)(iii)(I) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)(B)(iii)(I)) is
			 amended—
					(1)by redesignating
			 items (bb) and (cc) as items (cc) and (dd), respectively; and
					(2)by inserting
			 after item (aa) the following:
						
							(bb)implementation of school-wide
				positive behavioral interventions and supports, including through coordination
				of such interventions and supports with similar activities under the
				Individuals with Disabilities Education
				Act;
							.
					(d)Assessments and
			 school improvementSection 1116 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316) is amended—
					(1)in subsection
			 (b)(3)(A)—
						(A)in clause (ix),
			 by striking and after the semicolon;
						(B)in clause (x), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(xi)adopt policies
				or practices to implement or improve positive behavioral interventions and
				supports and enhance coordination of such interventions and supports with
				similar activities under the Individuals with Disabilities Education
				Act.
								;
				and
						(2)in subsection
			 (c)(7)(A)—
						(A)in clause (vii),
			 by striking and after the semicolon;
						(B)in clause (viii),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(ix)improve or
				expand positive behavioral interventions and supports and enhance coordination
				of such interventions and supports with similar activities under the
				Individuals with Disabilities Education
				Act.
								.
						(e)School support
			 and recognitionSection 1117(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6317(a)) is amended—
					(1)by striking
			 paragraph (3) and inserting the following:
						
							(3)Regional and specialty
				centersSuch a statewide
				system shall, to the extent practicable, work with and receive support and
				assistance from—
								(A)(i)regional educational laboratories
				established under part D of the Education Sciences Reform Act of 2002;
									(ii)comprehensive centers established under the
				Educational Technical Assistance Act of 2002;
									(iii)comprehensive regional technical assistance
				centers and regional educational laboratories under section 941(h) of the
				Educational Research, Development, Dissemination, and Improvement Act of 1994
				(as such section existed on the day before the date of enactment of the
				Education Sciences Reform Act of 2002); and
									(iv)technical assistance centers on school-wide
				positive behavioral interventions and supports funded under section 665(b) of
				the Individuals with Disabilities Education Act; or
									(B)other providers of technical
				assistance.
								;
				and
					(2)in paragraph
			 (5)(B)—
						(A)in clause (i), by
			 inserting before the semicolon , including by improving or expanding the
			 use of positive behavioral interventions and supports and coordinating such
			 interventions and supports with similar activities under the Individuals with
			 Disabilities Education Act;
						(B)in clause (iii),
			 by striking and after the semicolon;
						(C)in clause (iv),
			 by striking the period at the end and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
							
								(v)(I)review and analyze the
				school’s efforts to address behavioral or disciplinary problems; and
									(II)assist the school in developing or
				improving school-wide positive behavioral interventions and supports and
				coordinating such interventions and supports with similar activities under the
				Individuals with Disabilities Education
				Act.
									.
						(f)Parental
			 InvolvementSection 1118(e) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6318(e)) is amended—
					(1)by redesignating
			 paragraphs (6) through (14) as paragraphs (7) through (15), respectively;
			 and
					(2)by inserting
			 after paragraph (5) the following:
						
							(6)shall provide
				information about the school’s use of positive behavioral interventions and
				supports;
							.
					(g)DefinitionsSection
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is
			 amended—
					(1)by redesignating
			 paragraphs (33) through (43) as paragraphs (34) through (44), respectively;
			 and
					(2)by inserting
			 after paragraph (32) the following:
						
							(33)Positive
				behavioral interventions and supportsThe term positive
				behavioral interventions and supports has the meaning given the term in
				section 101 of the Keeping All Students Safe
				Act.
							.
					202.Higher
			 Education Act of 1965
				(a)DefinitionsSection
			 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended—
					(1)by redesignating
			 paragraphs (18) through (23) as paragraphs (19) through (24),
			 respectively;
					(2)by inserting
			 after paragraph (17) the following:
						
							(18)Positive
				behavioral interventions and supportsThe term positive
				behavioral interventions and supports has the meaning given the term in
				section 101 of the Keeping All Students Safe
				Act.
							;
				and
					(3)in paragraph
			 (22)(B) (as redesignated by paragraph (1)), by striking
			 (including and all that follows through supports)
			 and inserting (including positive behavioral interventions and supports
			 and other approaches that improve the school-wide climate for
			 learning).
					(b)Partnership
			 grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C.
			 1022a) is amended—
					(1)in subsection
			 (b)(6)—
						(A)by redesignating
			 subparagraphs (G) through (K) as subparagraphs (H) through (L), respectively;
			 and
						(B)by inserting
			 after subparagraph (F) the following:
							
								(G)how the
				partnership will prepare general education and special education teachers to
				implement positive behavioral interventions and
				supports;
								;
						(2)in subsection
			 (d)(1)(B)(ii)—
						(A)in subclause (V),
			 by striking and after the semicolon at the end;
						(B)in subclause
			 (VI), by striking the semicolon and inserting a period;
						(C)by redesignating
			 subclause (VI) as subclause (VII); and
						(D)by inserting
			 after subclause (V) the following:
							
								(VI)can effectively
				implement positive behavioral interventions and supports;
				and
								;
				and
						(3)in subsection
			 (f)(1)(B)(iv), by inserting (including through the implementation of
			 school-wide positive behavioral interventions and supports and other approaches
			 that improve the school-wide climate) before the semicolon.
					(c)Accountability
			 for programs that prepare teachersSection 205 of the Higher
			 Education Act of 1965 (20 U.S.C. 1022d) is amended—
					(1)by striking
			 subparagraph (G) of subsection (a)(1) and inserting the following:
						
							(G)Teacher
				TrainingA description of the activities that prepare general
				education and special education teachers to—
								(i)teach students
				with disabilities effectively, including training related to participation as a
				member of individualized education program teams, as defined in section
				614(d)(1)(B) of the Individuals with Disabilities Education Act;
								(ii)effectively
				implement positive behavioral interventions and supports; and
								(iii)effectively
				teach students who are limited English
				proficient.
								;
					(2)in subsection
			 (b)(1), by adding at the end the following:
						
							(M)The extent to
				which teacher preparation programs prepare teachers, including general
				education and special education teachers, to effectively implement positive
				behavioral interventions and supports.
							;
				and
					(3)in subsection
			 (d)(1), by striking through (L) and inserting through
			 (M).
					(d)Teacher
			 developmentSection 206(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1022e(b)) is amended—
					(1)in paragraph (4),
			 by striking and after the semicolon;
					(2)by redesignating
			 paragraph (5) as paragraph (6); and
					(3)by inserting
			 after paragraph (4) the following:
						
							(5)prospective
				teachers receive training on how to implement effectively positive behavioral
				interventions and supports;
				and
							.
					
